Citation Nr: 1722454	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  14-25 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a left shoulder disability, to include rotator cuff tear and arthritis.

2.  Entitlement to service connection for a cervical spine disability, to include arthritis.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current right shoulder disability at any time during the pendency of the appeal.  

2.  A left shoulder disability, to include rotator cuff tear and arthritis, did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

3.  A cervical spine disability, to include arthritis, did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a left shoulder disability, to include rotator cuff tear and arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for a cervical spine disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

I.  Service Connection - Bilateral Shoulders, Cervical Spine

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran initially filed his claim of entitlement to service connection for bilateral shoulder and cervical spine disabilities in April 2012.  At that time, he reported a trauma to his shoulder and cervical spine during active duty around 1955-56 while aboard a ship; he noted the condition had worsened over the years and that he initially sought treatment at the Richmond VA Medical Center (VAMC) beginning in 2000.  

Later, within his October 2012 notice of disagreement (NOD), the Veteran reported that sometime between 1955 and 1957 while deployed aboard an aircraft carrier, he fell and injured his left arm, shoulder, and cervical spine, after which he immediately sought treatment and received an x-ray.  He stated that his condition developed into a problem much later in life but denied any other injuries or accidents to his bilateral shoulders or cervical spine following discharge from active service.  

Significantly, service treatment records do not document any complaints, treatment, or diagnosis of a bilateral shoulder or cervical spine disability.  A June 1954 physical examination upon enlistment and a June 1958 physical examination upon discharge both document normal clinical evaluations of the Veteran's cervical spine, upper extremities, spine, and musculoskeletal systems; additionally, the Veteran specifically denied any related complaints within concurrent reports of medical history.  

Post-service VA treatment records document that the Veteran first complained of left shoulder pain in September 2000, when he reported a remote shoulder injury with increased limitations lately when he was working under cars as a mechanic.  His complaints of left shoulder pain were subsequently diagnosed as a left rotator cuff tear and degenerative joint disease (arthritis).  VA treatment records from August 2003 document his history of cervical disc complications, and May 2006 x-rays documented cervical arthritis.  

Initially, the Board notes that there is no probative evidence of record that a chronic disability manifested as arthritis of the shoulders or cervical spine first manifested within active service or within one year of service discharge.  As such, presumptive service connection is not warranted for the Veteran's claims.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Additionally, while the evidence discussed above documents current left shoulder and cervical spine disabilities, there is no probative evidence of a right shoulder disability at any time during the pendency of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To the extent that the Veteran's reports of shoulder pain could be attributed to his right shoulder, the Board is mindful that pain is generally not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  

Finally, there is no probative evidence of a nexus between the Veteran's current left shoulder, diagnosed as rotator cuff tear and arthritis, or cervical spine disability, diagnosed as arthritis, and his active service.  The Veteran's lay statements regarding his observable symptoms are probative evidence, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that such statements attempt to assert a nexus between his claimed conditions and his active service, such statements are afforded little probative value, as the Veteran is not shown to possess complex medical or orthopedic expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent that the Veteran asserts that such conditions first had onset during active service or within one year of service discharge, such statements are afforded little probative value when compared to the additional evidence of record, including service treatment records which do not document any related complaints, treatment, or diagnosis, and post-service records which do not document any related complaints until the September 2000 or later, which is over four decades after the Veteran's discharge from active service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In sum, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for bilateral shoulder and cervical spine disabilities.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability, to include rotator cuff tear and arthritis, is denied.

Service connection for a cervical spine disability, to include arthritis, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


